Citation Nr: 1144473	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  09-39 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a deviated nasal septum, originally claimed as residuals of a face and nose injury. 

2.  Entitlement to service connection for sleep apnea, to include as secondary to a deviated nasal septum.


REPRESENTATION

Veteran represented by:	New Hampshire State Veterans Council




WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1971 to April 1973. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which declined to reopen the Veteran's service connection claim for a deviated nasal septum and denied the claim of service connection for sleep apnea.  The Veteran appealed the RO's September 2008 rating action to the Board.

In February 2010, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder

In July 2010, the Veteran submitted additional evidence in support of his claims.  He specifically indicated that he was waiving consideration of the evidence by the agency of original jurisdiction (AOJ) in the first instance.  Therefore, the Board may proceed with adjudication of the claims.  38 C.F.R. § 20.1304(c) (2011). 

The reopened claim for service connection for a deviated nasal septum and the claim for service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  In a September 1986 rating decision, the RO declined to reopen the Veteran's claim of service connection for a deviated nasal septum; and the Veteran did not perfect an appeal of this determination within one year of being notified.

2.  Evidence received since the September 1986 rating decision raises a reasonable possibility of substantiating the claim of service connection for a deviated nasal septum. 


CONCLUSIONS OF LAW

1.  The September 1986 RO decision that declined to reopen the Veteran's claim of service connection for a deviated nasal septum is final.  38 U.S.C. § 4005 (c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a deviated nasal septum.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23, 353-56 (Apr. 30, 2008).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Here, however, the Board is reopening the Veteran's claim for service connection for a deviated nasal septum.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him.  The Board is granting the new and material aspect of the Veteran's appeal in full.  Thus, the Board concludes that the notice requirements as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  




Claim to Reopen 

In a June 1981 rating decision, the RO denied service connection for a deviated nasal septum.  The Veteran was informed of that decision and he did not file a timely appeal.  Subsequently, in August 1986, the Veteran sought to reopen his  claim.  In a September 1986 rating decision, the RO declined to reopen the Veteran's claim of service connection for a deviated nasal septum.  Although the Veteran filed a notice of disagreement in October 1986 and a statement of the case was issued in October 1986, he did not perfect his appeal by filing a VA Form 9, Appeal to Board of Veterans' Appeal or equivalent document.  See 38 C.F.R. §§ 20.200, 20.202 (2011).  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The September 1986 rating decision is final because the Veteran did not file a timely appeal with respect to the rating decision.  38 U.S.C. § 4005 (c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986).

The claim of entitlement to service connection for a deviated nasal septum may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in June 2008.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The relevant evidence before VA at the time of the prior final decisions consisted of service treatment records.  These records included an August 1972 entry reflecting that the Veteran had broken his nose three years before and now had partially obstructive breathing in both nares.  An October 1972 record also noted that he had been in an automobile accident three years before with an impression of deviated nasal septum.  A November 1972 Physical Profile Record entry showed that he was put on temporary restricted duty due to his deviated nasal septum which had been treated surgically.  

In denying the Veteran's service connection claim for a deviated nasal septum in June 1981, the RO found that the Veteran's deviated nasal septum clearly and unmistakably preexisted service but was not aggravated beyond its natural progression during service.   The RO noted that in-service surgery was remedial, and that there was nothing in the service treatment record to demonstrate a super imposed trauma to the nose.  In the September 1986 rating decision, the RO declined to reopen the claim for service connection finding that no new and material evidence had been submitted.    

To reopen the claim, the new evidence must show that the Veteran preexisting deviated nasal septum was aggravated beyond natural progression during service. 

Pertinent evidence received since the last final decision for the claim of service connection includes private treatment records reflecting ongoing treatment for a deviated septum.  These records also document that the Veteran was involved in automobile accidents at the age of 15 and later during service, and had two nose procedures.  The evidence also includes the Veteran's testimony before a Decision Review Officer in a March 2009 hearing and before the undersigned in February 2010.  He testified that in-service nose surgery was not successful and that it aggravated his pre-existing condition.  He also indicated that he has had the same problems since service discharge.    
In this regard, the Board notes that the Veteran is competent to give evidence about what he experienced, such as increased symptoms after his in-service accident and surgery which are subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  More recently, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In essence, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  See Shade, supra.  Furthermore, for the limited purpose of establishing whether new and material evidence has been submitted, the evidence, in this case, the Veteran's statements regarding continuity of symptomatology since service, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The newly submitted evidence, pertinently included the Veteran's testimony that his symptoms increased in severity during service, reasonably demonstrates that the Veteran's preexisting deviated nasal septum was aggravated by his in-service accident and surgery.  See supra Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010) (holding that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim").  Thus, the claim is reopened.


ORDER

New and material evidence to reopen the claim of service connection for a deviated nasal septum, originally claimed as residuals of a face and nose injury, has been received; to this limited extent, the appeal is granted.

REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

At his February 2010 hearing, the Veteran testified that he was hospitalized in "Stockard," Germany in November 1972 and that he was treated at the VA Medical Center in Jamaica Plains, Massachusetts in 1982.  Neither of these records are in the claims folder.  Because VA is on notice that there are records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  38 C.F.R. 
§ 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, all outstanding treatment records should be identified and obtained. 

The Veteran contends that he had a pre-existing deviated nasal septum which was aggravated in service.  As noted above, service treatment records reflect that the Veteran had broken his nose several years before service entry.  The record also shows that he had an in-service automobile accident which required nose surgery.  The Veteran maintains that the surgery aggravated his symptoms.  The Veteran is competent to state what he experienced during service and the Board finds that his statements are credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).   Accordingly, the Board finds that an examination is necessary to determine the onset and etiology of the Veteran's current deviated nasal septum.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2011) (noting VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim); see also Robinette v. Brown, 8 Vet. App. 69, 76 (1995) 

As to the claim for service connection for sleep apnea, the Veteran essentially contends that the disorder is secondary to his deviated nasal septum.  The record is replete with medical records reflecting treatment for sleep apnea.  The Board notes, however, that none of the medical evidence addresses the Veteran's sleep apnea disorder on a secondary basis to his deviated nasal septum.  Therefore on remand, an opinion as to whether the Veteran's sleep apnea disorder is related to his deviated nasal septum must be obtained.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995) (holding that if aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected for that degree of aggravation; see also 38 C.F.R. § 3.310 (2011).  (The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability).

Accordingly, the case is REMANDED for the following actions:

1. Obtain all of the Veteran's outstanding service treatment records, specifically his hospitalization in Germany in November 1972.  All attempts to procure these records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file. All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented. 

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

2. With any necessary assistance from the Veteran, obtain all outstanding treatment records, specifically to include those from the VA Medical Center in Jamaica Plains, Massachusetts in 1982.  All attempts to procure these records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file. All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented. 

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

3. Schedule the Veteran for an examination to ascertain the nature and etiology of his current deviated nasal septum.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should determine
a)  whether the current deviated nasal septum clearly and unmistakably existed prior to the Veteran's entrance onto active duty; and if so

b)  whether the disability clearly and unmistakably DID NOT increase in severity beyond the natural progression of the disability during active duty (i.e. disorder was not aggravated by service);

c)  If the current deviated nasal septum did not clearly and unmistakably exist prior to active duty and was not aggravated by active duty, the examiner should provide an opinion as to whether there is a 50 percent or greater probability that the disability is related to the Veteran's military service.

In addition, the examiner must comment on the approximate date of onset and etiology of the current deviated nasal septum as shown by the evidence of record. 

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the onset and aggravation of the symptoms reported by the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

4. Schedule the Veteran for an examination to ascertain the nature and etiology of his current sleep apnea disorder.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should determine whether there is a 50 percent or greater probability that the Veteran's current sleep apnea was either (1) caused by or (2) is aggravated by the Veteran's deviated nasal septum.  

If the examiner determines that the Veteran's sleep apnea is aggravated by the deviated nasal septum, the examiner should report the baseline level of severity of the sleep apnea prior to the onset of aggravation.  If some of the increase in severity of the sleep apnea is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The examiner should also determine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current sleep apnea was incurred in service. 

In addition, the examiner must comment on the approximate date of onset and etiology of the current sleep apnea as shown by the evidence of record. 

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the onset and aggravation of the symptoms reported by the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

5. Notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

6. Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
CAROLE R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


